Citation Nr: 0009327	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-00 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a clothing allowance.

(The issue of service connection for narcolepsy is addressed 
in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1974.  He also served in the United States Army Reserves from 
1975 to 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1995 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Providence, Rhode 
Island that denied the veteran a clothing allowance.  A 
notice of disagreement was received in November 1995.  A 
statement of the case was issued in January 1995.  A 
substantive appeal was received from the veteran in January 
1996.  A hearing was held at the VAMC in March 1996 and 
before a member of the Board in Washington, D.C. in March 
2000. 


FINDINGS OF FACT

1.  The veteran was previously granted service connection for 
a fracture of the right great toe, and this disability is 
currently evaluated as 10 percent disabling.

2.  It has not been established by VA examination nor do any 
VA hospital reports reflect that the veteran wears or uses 
certain prosthetic or orthopedic appliances which tend to 
wear or tear clothing because of his right great toe 
disability and that such disability equates the loss or loss 
of use of the right foot.  

3.  A VA Chief, Prosthetics and Sensory Aids Service (PSAS) 
determined that the veteran did not wear or use any 
prosthetic or orthopedic appliance for service connected 
disability that tended to wear or tear clothing, nor did he 
use medication that caused irreparable damage to his 
outergarments.

CONCLUSION OF LAW

The veteran does not meet the eligibility criteria for an 
annual clothing allowance.  38 U.S.C.A. § 1162 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.810(a)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to an annual clothing 
allowance, a VA examination or hospital or examination report 
must disclose that the veteran wears or uses certain 
prosthetic or orthopedic appliances which tend to wear or 
tear clothing because of such disability and such disability 
is the loss or loss of use of a hand or foot as defined by VA 
regulation; or the Chief Medical Director or Designee of a VA 
medical facility must certify that the veteran wears or uses 
a prosthetic or orthopedic appliance because of a service-
connected disability that tends to wear out or tear his 
clothing or uses medication prescribed by a physician for a 
service-connected skin disorder that causes irreparable 
damage to his outer garments.  38 U.S.C.A. § 1162 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.810(1998).

Service connection has previously been established for a 
fracture of the right great toe, and this disability is 
currently evaluated as 10 percent disabling.  The veteran 
contends that he is entitled to a VA clothing allowance since 
he has to wear a rigid (steel) orthotic in his right shoe 
which causes damage to his shoes and socks.  During the 
recent Board hearing in Washington, D.C., he added that he 
uses a cortisone ointment that stains his socks.  The record 
reflects that the veteran has been issued certain orthotics 
by VA (to include arch supports).  

However, in September 1995 the VA Chief, Prosthetics and 
Sensory Aids Service (PSAS) determined that the veteran did 
not wear or use any prosthetic or orthopedic appliance for 
service connected disability that tended to wear or tear 
clothing, nor did he use medication that caused irreparable 
damage to his outergarments.  Further, there are no VA 
medical records that indicate that the veteran wears or uses 
certain prosthetic or orthopedic appliances which tend to 
wear or tear clothing because of his right great toe 
disability and that such disability equates the loss or loss 
of use of the right foot.  

The regulation is clear as to whether a veteran is entitled 
to a clothing allowance.  In this case (since there is no 
indication nor has it been alleged, that the veteran's right 
toe disability results in the loss of use of the right foot), 
38 C.F.R. § 3.810 (1999) dictates that only the Chief Medical 
Director or designee is empowered to determine when a veteran 
is entitled to such an allowance.  The controlling regulation 
concerning this issue is specific.  Since the law and not the 
facts is dispositive, the claim must be denied as lacking 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an annual clothing allowance is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

